Title: From James Madison to John Henry Purviance, 24 December 1804
From: Madison, James
To: Purviance, John Henry


Sir,
Department of State December 24th. 1804.
I request the favor of you to purchase, for the use of this Department, the following books and to transmit them hither, viz Sir Leoline Jenkins’ works, Lee on captures and Wickeforts’ Ambassador; and, if they can be obtained in England, Azuni, Galliani, Lampredi, and Hubner’s treatises on public law. Copies in the Italian or German languages are not wished. Should you not be able to procure any of the books in London, you will be pleased to have them obtained from the Continent. A History of Canada by George Heriot is advertised by Longman and Rees, No 39 Paternoster Row, which I am also desirous of obtaining. If you cannot conveniently refer the payment for these books to Washington or other place in the United States, it may be made out of the Diplomatic fund in the hands of Sir Francis Baring & Co. I have the honor to be &c
James Madison
